DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and Species (iv), claim 6, in the reply filed on 02/15/2021 is acknowledged. 
Claims 3-5, 7-8 and 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in each of lines 2, 5 and 7, it is suggested to amend “it” to “the core member” in order to ensure clarity in the claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “approximately 48” in line 3, without defining the units of measurement. It is unclear as to whether the amount is measured by g/cm3, lb/ft3 or kg/m3. For purposes of examination, the recitation is treated as a density measured in kg/m3 as this appears to be Applicant’s intent (see the present specification at p.2).
Regarding dependent claims 2, 6 and 9-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fell (US 5,030,305).
In reference to claims 1 and 2, Fell teaches honeycomb structures, where the final honeycomb structure may be a radar absorbing core (col. 1, line 12; col. 6, lines 60-62) (corresponding to a core member). The honeycomb structures have a basic cell shape of “hexagonal”, “over-expanded” and “flex-core”; the “hexagonal” is the basic shape wherein the cross-section of the cell is substantially a regular hexagon, “over expanded” is a standard hexagon over-expanded to a substantially rectangular shape and “flex-core” is used when the honeycomb must be formed with compound curves (col. 7, lines 40-49) (corresponding to the core member is a honeycomb member, the honeycomb member having a polygonal, right-angled or circular cell geometry).
	Fell further teaches in Example 3 and Example 4 a hexagonal honeycomb half cell has a face length of 1/8” (i.e., 3.175 mm) and Example 6 the hexagonal honeycomb half cell has a face length of 3/8” (i.e., 9.525 mm) (col. 13, lines 1-14, 25-29) (corresponding to at least one of the two conditions b1) and b2) is met: b2) it has a cell size of ≤ approximately 9.6 mm). The honeycomb structure of Example 3 has a density of 1.5 lb/cu. ft (i.e., 24 kg/m3), Example 4 has a density of 2 lb/cu. ft (i.e., 38 kg/m3) and Example 6 has a density of 1.1 lb/cu. ft (i.e., 17.6 kg/m3) (col. 13, lines 1-14, 25-29) (corresponding to the following condition a) is met: a) it has a bulk density of ≤ approximately 48).
In reference to claim 6, Fell teaches the limitations of claim 1, as discussed above. Fell further teaches the honeycomb structure is a thermoplastic resin structure (col. 4, lines 5-11). The corresponding to the core member is a composite consisting of fibres and a plastic material which comprises a thermoplastic matrix). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycomb Technology (Bitzer).
	The examiner has provided the non-patent literature document, Bitzer. The citation of prior art refers to the provided document.
In reference to claims 1 and 2, Bitzer teaches a honeycomb core (2 Honeycomb core, 10) (corresponding to a core member). 
	Bitzer further teaches a thermoplastic core includes a plurality of tubes he cell size (diameter of tubes) are 3/32 in., 18/ in. and 1/4 in. (2.38, 3.18 and 6.35 mm) (Thermoplastic honeycomb, 17), and further, basic cell shapes for honeycomb cores include hexagonal, square flex-core (Cell Configurations, 18) (corresponding to the core member is a honeycomb member, the honeycomb member having a polygonal, right-angled geometry).
	Bitzer further teaches typical mechanical properties of honeycomb cores at room temperature including a density and compression strength (Table 2.4, 22; Appendix F, 213-217). Bitzer teaches a core material web weave of kraft paper with a modified phenolic resin having a cell size of 3/8 inch (i.e., 9.525 mm), a density of 2.5 pcf (i.e., 40 kg/m3), a stabilized compression strength of 340 psi (i.e., 2.34 MPa) and compression modulus of 33 ksi (i.e., 227.535 MPa) (Appendix F, 216) (corresponding to a bulk density of ≤ approximately 48; a cell size of ≤ approximately 9.6 mm). Bitzer further teaches a fiberglass honeycomb core with a straight 0º/90º weave with phenolic resin has a cell size of 3/8 inch (i.e.,  9.1875 mm), a density of 2.2 pcf (i.e., 35.2 kg/m3), a stabilized compression strength of 180 psi (i.e., 1.241 MPa) and compression modulus of 13 ksi (i.e., 89.635 MPa), while a fiberglass core with bias ±45º weave with a phenolic resin has a cell size of 1/8 inch (i.e., 3.175 mm), a density of 3 pcf (i.e., 48 kg/m3), a stabilized compression strength of 370 psi (i.e., 2.34 MPa) and compression modulus of 23 ksi (i.e., 158.535 MPa) (Appendix F, 217) (corresponding to a bulk density of ≤ approximately 48; a cell size of ≤ approximately 9.6 mm). Bitzer further teaches Nomex: phenolic honeycomb cores have a hexagonal cell configuration, with a cell size ranging from 1/8”-3/8” (i.e., 3.0625-9.1875 mm), a density ranging from 1.5-9.0 pcf (i.e., 24-144 kg/m3), a stabilized compression strength of 100-2100 psi (i.e., 0.9685-14.4795 MPa) and a compression modulus of 6-90 ksi (i.e., 41.37-620.55 MPa) (Table 2.4, 22; Appendix F, 215) (corresponding to a bulk density of ≤ approximately 48; a cell size of ≤ approximately 9.6 mm).
Given that Bitzer discloses the honeycomb core material that overlaps the presently claimed core material, including Nomex: phenolic, Kraft paper, and fiberglass honeycomb cores, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the honeycomb cores discussed above, which is both disclosed by Bitzer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Bitzer teaches the limitations of claim 1, as discussed above. Bitzer further teaches fiberglass honeycomb cores are made from plain weave fiberglass fabrics; the nonmetallic core is resin dipped in phenolic, polyimide, epoxy and thermoplastic resins (Web materials, 10-11; Honeycomb types, 14) (corresponding to the core member is a composite consisting of fibres and a plastic material).
In reference to claims 9 and 10, Bitzer teaches the limitations of claim 1, as discussed above. 
Given that the honeycomb core of Bitzer is substantially identical to the present claimed core member in composition and structure, it is clear that the honeycomb core of Bitzer would inherently have a high thermal stability of over 350ºC and excellent dielectric properties with a dielectric constant of ≤ 1.1 and a loss factor (loss tangent) of < 0.003.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 11, Bitzer teaches the limitations of claim 1, as discussed above. Bitzer further teaches a honeycomb core comprising kraft paper and modified phenolic resin has a density of 2.5 pcf (i.e., 40 kg/m3) and a stabilized compression strength of 340 psi (i.e., 2.3443 MPa), therefore a ratio of compressive strength to density can be calculated and is 0.0586 MPa/ kg/m3 (i.e., 2.3443 MPa/40 kg/m3 = 0.0586075 MPa/ kg/m3) (corresponding to the core member has a ratio of compressive strength to bulk density of ≥ 0.04                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ultracor.
	The examiner has provided the non-patent literature document, Ultracor. The citation of prior art in the rejection refers to the provided document. 
In reference to claims 1-2 and 10, Ultracor teaches a quartz honeycomb core (Thermal Properties, p. 1) (corresponding to a core member; the core member is a honeycomb core member). The honeycomb core has a 1/4" (i.e., 6.125 mm) cell size and a nominal density of 3.0 lbs/ft3 (i.e., 48 kg/m3) (Ultracor Product Designations, p. 3) (corresponding to the following condition a) is met: a) it has a bulk density of ≤ approximately 48; and also at least one of the following conditions is met b1) and b2) is met: b2) it has a cell size of ≤ approximately 9.6 mm).
Ultracor further teaches the honeycomb core has a polygonal cell geometry (Ultracor Product Designations, p. 4) (corresponding to the honeycomb having a polygonal cell geometry). The honeycomb core has a dielectric constant along ribbon of 1.042 and a loss tangent along the ribbon of 0.00083 (Dielectric Properties, p. 1) (corresponding to the core member has excellent dielectric properties with a dielectric constant of ≤ 1.1 and a loss factor (loss tangent) of < 0.003).
Ultracor teaches a density, cell size, dielectric constant and loss tangent which overlaps the presently claimed ranges.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
In reference to claim 6, Ultracor teaches the limitations of claim 1, as discussed above. Ultracor further teaches the honeycomb core structure is manufactured out of Astroquartz fibers and space qualified Cyanate Ester resin (Mechanical Properties, p. 2) (corresponding to the core member is a composite consisting of fibers and a plastic material which  comprises a thermoset).
In reference to claim 9, Ultracor teaches the limitations of claim 1, as discussed above. 
Given that the quartz honeycomb core of Ultracor is substantially identical to the present claimed core member, in composition and structure, it is clear that the quartz honeycomb core of Ultracor would inherently be capable of having a high thermal stability of over 350ºC.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).




Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fell.
In reference to claims 9-11, Fell teaches the limitations of claim 1, as discussed above. Fell teaches the honeycomb structure manufactured from the fiber reinforced web, comprising the thermoplastic resin (col. 4, lines 15-17). The thermoplastic resins for incorporation includes engineering grade thermoplastic resins such as polyetherimide or polyetherketone, while the web to incorporate the resin or matrix material is a woven material such as glass cloth, Kevlar or graphite cloth (col. 6, lines 18-26, 40-46).
	Given that Fell discloses using each the engineering grade thermoplastic resin and woven web material as discussed above, which overlaps the presently disclosed fibers and plastic materials as set forth in the instant Specification at pages 3, 5, 10-11 and 17-18, including thermoplastic resin and woven web material, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the polyetherimide or polyetherketone as the thermoplastic resin and Kevlar, glass fibers as the web material, which is both disclosed by Fell and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Therefore, given that Fell teaches a honeycomb structure that is substantially identical to the presently claimed core member in structure and composition, it is clear that the honeycomb structure of Fell would inherently be capable of having high thermal stability over 350ºC, excellent dielectric properties with a dielectric constant of ≤ 1.1, a loss factor (loss tangent) of < 0.003 and a ratio of compressive strength to bulk density of ≥ approximately 0.04                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a . In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lusignea et al (US 5,443,884) and Cheung et al (US 2014/0037873) each disclose core members. However, the rejections using these references would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARY I OMORI/Examiner, Art Unit 1784